Citation Nr: 1215615	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  95-39 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial compensable disability evaluation for service-connected osteomyelitis of the lumbar spine with septic arthritis. 

4.  Entitlement to an initial evaluation in excess of 20 percent for service-connected low back strain. 

5.  Entitlement to an initial compensable disability evaluation for service-connected residuals of fracture of the left (minor) ring finger. 

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to September 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 1995 and September 1997 decisions by the RO in Phoenix, Arizona.  In its June 1995 rating decision, the RO, in pertinent part, denied entitlement to service connection for a neck disability and a psychiatric disorder, and granted service connection for low back strain, residuals of a left ring finger fracture, and osteomyelitis of the lumbar spine with septic arthritis, rating each of these disabilities as noncompensable from October 1, 1994.  

In its September 1997 rating decision, the RO granted a higher 20 percent rating for service-connected low back strain, effective October 1, 1994.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation.  Consequently, the claim of entitlement to a higher rating for a low back strain, currently evaluated as 20 percent disabling, is before the Board at this time.

A personal hearing was held at the RO before the undersigned Veterans Law Judge in August 2006. 

This case was previously before the Board in March 2001, November 2007, and April 2010, on which occasions the above issues were remanded for additional development.  The case was subsequently returned to the Board.  As discussed below, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that in an August 2006 statement, the Veteran indicated that he wanted to withdraw the appeal for the issues of entitlement to service connection for anemia and a lung disorder.  Thus, these claims are no longer on appeal and will not be addressed by the Board.  See 38 C.F.R. § 20.204 (2011).  

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Thus, the issues are as noted on the title page. 

The issue of entitlement to a total disability compensation rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A chronic cervical spine disability began years after active duty and was not caused by any incident of service. 

2.  There is no current diagnosis of a psychiatric disorder. 

3.  The Veteran had a single episode of vertebral osteomyelitis of the lumbosacral spine at L5-S1 in service, which was treated and resolved fully.  Throughout the rating period on appeal, he does not have acute, subacute, chronic, or recurrent osteomyelitis of the lumbosacral spine.

4.  Prior to March 18, 2004, the Veteran's service-connected low back disability was manifested by arthritis of the lumbosacral spine, with pain, no more than moderate limitation of motion, forward flexion limited to no more than 70 degrees, and no more than muscle spasm on extreme forward flexion, and unilateral loss of lateral spine motion in the standing position.

5.  From March 18, 2004 to April 2, 2007, the Veteran's low back disability (degenerative disc disease and degenerative joint disease of the lumbar spine) produced impairment equivalent to severe intervertebral disc disease with recurring attacks and intermittent relief. 

6.  From April 2, 2007, the Veteran's low back disability (degenerative disc disease and degenerative joint disease of the lumbar spine) has produced impairment equivalent to pronounced intervertebral disc disease with persistent symptoms compatible with sciatic neuropathy.

7.  Throughout the pendency of the appeal, the competent and credible evidence of record indicates that the Veteran's residuals of fracture of the left (minor) ring (fourth) finger is currently manifested by pain, with no limitation of motion and no ankylosis.



CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  An acquired psychiatric disorder was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

3.  The criteria for a rating in excess of 0 percent for osteomyelitis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5000 (2011).

4.  Prior to March 18, 2004, the criteria for an initial evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2011). 

5.  From March 18, 2004 to April 2, 2007, the criteria for a 40 percent rating for a low back disability have been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002). 

6.  From April 2, 2007, the criteria for a 60 percent rating for a low back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 4.71a, Diagnostic Code 5293 (2002). 

7.  The criteria for a compensable disability rating for the service-connected residuals of fracture of the left (minor) ring finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

During the pendency of this appeal, on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  This law redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case or supplemental statement of the case, so that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, in May 2002 and June 2004 letters issued after the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection for a cervical spine disability and a psychiatric disability, and for higher ratings for service-connected low back strain, osteomyelitis of the lumbar spine, and residuals of fracture of the left ring finger, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Additional notice was provided by letters dated in January 2008, April 2010, and August 2010.  The claims were last readjudicated in July 2011.

With respect to the claims for higher initial ratings for service-connected low back strain, osteomyelitis of the lumbar spine, and residuals of fracture of the left ring finger, the Board notes that in cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claims.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Veteran received this required statement of the case in September 1995, also supplemental statements of the case in July 2006, September 2009 (remailed in April and August 2010), and July 2011 discussing these downstream claims for higher initial ratings, citing the applicable statutes and regulations, and providing reasons and bases for not assigning higher ratings.  Moreover, the record shows that the appellant has been represented by a Veteran's Service Organization and its counsel since 1995.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO and Appeals Management Center (AMC) obtained his service treatment records, service personnel records, private medical records, VA outpatient treatment records, records from the Social Security Administration (SSA), and arranged for several VA compensation examinations to determine the etiology of the claimed cervical spine disability and psychiatric disorder, and to assess and reassess the severity of his low back disabilities and residuals of fracture of the left ring finger.  Repeated attempts were made to examine the Veteran, and the record reflects that the Veteran failed to report for some of his scheduled examinations, partly due to his failure to keep VA apprised of changes in his mailing address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with this claim, he must cooperate with VA's efforts to assist him).  The most recent Board remand was primarily done to provide the Veteran with another opportunity to report for VA examinations.  The most recent VA examinations were completed in July 2010, pursuant to the Board's remand.  See Stegall, supra.  Moreover, the case was remanded in order to provide the Veteran and his representative with a copy of the September 2009 supplemental statement of the case.  This was done in August 2010.  The AMC attempted to obtain additional VA treatment records dated since 2007, pursuant to the Board's remand, but records reflect that the Veteran did not receive VA medical treatment from October 2007 to February 2010.  VA medical records dated in 2010 were obtained.  The Board is satisfied there has been compliance with the prior remand directives.  Stegall, supra.

The Board notes that by a letter dated in August 2010, the Veteran was asked to submit an authorization and consent to release information to VA regarding his private medical treatment (VA Form 21-4142), but he did not respond.  See Wood, supra.  Thus no further action in this regard is warranted.  The records are not available due to the Veteran's failure to provide the requisite documents.  

With respect to the claims for higher ratings, only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examinations for the service-connected disabilities of the low back and left ring finger were conducted in 2005 and June 2010, pursuant to the Board's April 2010 remand.  The mere passage of time since the last examination does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims insofar as reassessing the severity of these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The rating for the service-connected low back strain started at 0 percent, then was increased to its current level of 20 percent, based on existing evidence in the file showing this greater level of impairment dating all the way back to the Veteran's service.  The evidence in the file addresses the severity of this disability, of osteomyelitis, and of the left ring finger for the entire period at issue, i.e., since service to the present.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence, testimony, and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (discussing how notice and assistance errors in developing claims are not presumptively prejudicial, rather, based on the unique facts and circumstances of each individual case).  

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the 2006 Board hearing.  


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

A.  Service Connection 

The Veteran contends that he has a cervical spine disability that was incurred in service, and a psychiatric disorder that was either incurred in service or is related to his service-connected disabilities. 

In this regard, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis and psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).   

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) . 

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

Based on the foregoing, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to, in combination, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  So his claim is granted if the evidence is favorable to his claim or in relative equipoise, meaning about evenly balanced for and against his claim.  But if the preponderance of the evidence, instead, is against his claim, then it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

1.  Cervical Spine Disability 

Service treatment records show that in July 1980, the Veteran was seen for complaints of stiffness in the neck and shoulders after playing football; the diagnostic assessment was myalgias secondary to trauma.

In August 1990, the Veteran complained of a significant history of right back, neck, and thigh pain with a fever and chills.  However, upon discharge examination no reference to any chronic neck disorder was made.  To the contrary, the diagnoses referenced lung disorders and infections caused by bacteria.

In January 1991, the Veteran was seen for complaints of tightness in the chest for two days, a recent upper respiratory tract infection, and neck stiffness for three days.  On examination, there was no tenderness of the neck but it was somewhat stiff; he could not touch his chin to his chest.  The diagnostic assessment was upper respiratory tract infection/viral.  

In a January 1993 report of medical history, the Veteran denied a history of head injury.  He reported a history of recurrent back pain and arthritis, and wrote that he had arthritis and osteomyelitis in his lower lumbar back.  He did not complain of a neck or cervical spine disability.  On medical examination in January 1993, the Veteran's neck and spine were listed as normal, with the exception of a slight decrease in lumbar spine flexion.  Service treatment records are negative for complaints, diagnosis, or treatment of a chronic cervical spine disability.

Private medical records from S.R., MD dated from 1992 to 1993 reflect treatment for back pain.  On physical examination in January 1993, the Veteran said he was not having any problems, and was planning to enter a body-building contest.  He did not complain of any neck or cervical spine symptoms.  On examination, the neck was supple.  A cervical spine disability was not diagnosed.

In October 1994, the Veteran filed a claim for service connection for multiple disabilities, including neck pain that was treated from July 1980 to September 1986.

On VA general medical examination in October 1996, the Veteran did not complain of a neck disability; he only complained of a left shoulder disability and a low back disability.

Post-service medical records are negative for treatment of a cervical spine disability until 2000.  Private medical records and VA medical records reflect that the Veteran suffered a work-related injury to the head and neck in December 2000, and a left shoulder trapezius injury on March 31, 2001.  An April 2001 magnetic resonance imaging (MRI) scan of the cervical spine showed uncinate spurring and facet hypertrophy with central spinal canal stenosis in the cervical spine.  An undated letter on file reflects that the Veteran had alleged a job-related neck injury and filed a worker's compensation claim.

By a letter dated in May 2001, a private neurosurgeon, G.G.P., MD, indicated that the Veteran had a history of neck pain down to his left shoulder into the arms, as well as numbness, tingling, and weakness, and all these symptoms began on March 31.  The diagnosis was foraminal stenosis between C4-5 due to uncinate process hypertrophy, and mild stenosis at C6-7.

A September 2001 private medical record from C.S.B., MD, reflects that the Veteran had two injuries at work.  In the first incident in December 2000, he was struck in the head by a tall, heavy cabinet, which compressed his head downward, and thereafter began missing work due to neck and shoulder pain.  In March 2001, he lifted a cart with his left arm, and had immediate left arm pain, which later prevented him from working.  Dr. B. noted that a MRI scan of the cervical spine showed foraminal stenosis.  She noted that the Veteran had a prior history of osteomyelitis of the lumbar spine, and was very physically active.  He was a body builder and played football and sports.  The diagnostic assessment was cervical stenosis with what sounds like a work-related aggravation.  She also noted that he had an ulnar nerve problem in the left upper extremity.

An April 2002 private medical record from B.S., MD, reflects that the Veteran was examined for a second opinion as to his cervical spine, for the purpose of worker's compensation.  He noted that in July 2001, he diagnosed the Veteran with cervical sprain/strain with suspected left cervical radiculopathy, left trapezius sprain/strain, and cervical spondylolysis multi-level.  He noted that the cervical spondylolysis was pre-existing.  Dr. S. performed another examination in April 2002, and diagnosed chronic cervical sprain/strain superimposed upon multilevel cervical spondylolysis without objective evidence of cervical radiculitis and/or radiculopathy, and left shoulder girdle, left trapezius sprain/strain, chronic.

In a May 2002 written statement, the Veteran said he had work-related injuries, including head trauma in December 2000, and also an injury to his shoulder and trapezius muscle in March 2001.  He asserted that he had spondylosis of the upper spine that was incurred in service.

In December 2002, a private physician, C.S.B., MD, indicated that a magnetic resonance imaging (MRI) scan showed diffuse foraminal stenosis at multiple levels.  She stated that nothing appeared acute, and it all appeared to be degenerative in nature and had been chronically progressive over the years.  She said this was the kind of thing that developed slowly, not after an acute injury.  She noted that he gave a history of being very physically active, playing football and wrestling in his youth, and this was also the case when he was in the military.  She stated "that has more likely a chronic foraminal stenosis from degenerative changes."

A December 2002 private medical record from J.M.B., MD, reflects that the Veteran complained of neck pain and left upper extremity pain after an injury at work two years ago.  An X-ray study of the cervical spine showed advanced disc height collapse at multiple levels.  The diagnostic assessment was neck pain and left upper extremity radiculopathy.  

A January 2003 VA outpatient treatment record reflects that the Veteran was diagnosed with degenerative joint disease of the cervical spine with left upper extremity radiculopathy.

By a letter to the Civil Service Retirement System dated in January 2003, C.S.B., MD, stated that she had treated the Veteran since September 2001, and she originally saw him for an industrial injury that occurred in March 2001.  She noted that a subsequent magnetic resonance imaging (MRI) scan showed multi-level degenerative disease in the cervical spine.  The diagnoses were cervical stenosis, cervical radiculitis, and neck pain.

On VA examination in March 2004, the Veteran reported that his first neck symptoms began in 1981 while he was playing football, and he still had symptoms upon separation from service in 1994.  The examiner noted that the claims file was reviewed, and performed an examination.  The diagnosis was degenerative joint disease/degenerative disc disease of the cervical spine.  The examiner did not provide an opinion regarding the etiology of this condition.

On VA examination in September 2004, the Veteran contended that his neck was injured while playing football in service, and that his current neck disability was the result of this injury.  The VA examiner said that the claims file was not available, and thus he could not verify or dispute this history, since there was no claims file and no available evidence of continuity.  The diagnoses were dislocated left shoulder, historical, with some residual, and cervical degenerative joint disease with left radiculopathy.  The examiner stated that he could not comment on any relationship between the current cervical degenerative joint disease and the injury in 1981. 

By a letter dated in March 2005, a private physician, E.S.H., MD, stated that the Veteran had been his patient since June 2003, and had cervical and upper thoracic muscle spasms and significant degenerative disease.

At a July 2005 VA orthopedic examination, the examiner noted that the claims file was reviewed.  The Veteran complained of cervical spine pain radiating to the left upper extremity, and said these symptoms began in service.  The examiner diagnosed cervical spine degenerative disc disease and degenerative joint disease, and opined that it was less likely as not that any current cervical condition is caused by or a result of military service.  The examiner based his opinion on the fact that there was only one episode in the service treatment records, in July 1980 showing neck stiffness, and there was no mention of radicular-type symptoms in the upper extremities and nothing further in the service treatment records.

A January 2006 VA neurosurgery note reflects that the Veteran reported that he had no neck problems of any significance until he was struck in the back of the neck by a fully loaded medical supply cabinet in 2000.  Since that time he had radiating neck pains.  The diagnosis was cervical disc disease and cervical spondylosis, and multilevel cervical stenosis.

At an August 2006 Board hearing, the Veteran asserted that he has a current neck disability, that was either incurred in service when he was injured in a football game, or from a later incident in which a very large tire rolled over him.  He also argued that his left shoulder problems were actually due to a neck or cervical spine disability.

By a letter dated in October 2006, a private physician, R.F.S., D.O., noted that the Veteran reported that he had difficulties since 2000 following a work injury.  The diagnostic impression was neck and left upper extremity pain, cervical radiculopathy due to moderate cervical stenosis.

SSA records reflect that in April 2008, the Veteran was awarded SSA disability benefits due to a primary diagnosis of disorders of muscle, ligament and fascia.  SSA found that the Veteran had pain disorder associated with psychological factors, depression, and degenerative changes of the cervical spine.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim for service connection for a cervical spine disability, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a cervical spine disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the neck/cervical spine (pain) after he was discharged from the service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a cervical spine disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a cervical spine since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave during service medical examination in January 1993, he did not report any symptoms of a cervical spine disability, while he did report a lumbar spine disability at that time.

Moreover, the January 1993 service examination report reflects that the Veteran was examined and his neck and spine was found to be clinically normal except for the lumbar spine.  His in-service history of symptoms near the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Moreover, although the Veteran claimed in October 1994, shortly after separation from service, that he had neck pain that was treated from either July 1980 to September 1982 or from July 1980 to September 1986, private medical records show that in January 1993 he reported that he had no problems and was planning to enter a body-building contest.  At that time, he did not complain of any neck or cervical spine symptoms, and on examination in January 1993, the neck was supple.  A cervical spine disability was not diagnosed.  Moreover, he did not report any subsequent treatment for any current neck/cervical spine symptoms.  When the Veteran complained of neck pain during service, the pain or symptoms were attributable to infectious disease or other non-orthopedic causes.  No continuous complaints of neck pain or chronic neck disorder was referenced.

The post-service medical evidence does not reflect complaints or treatment related to a cervical spine disability for six years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1994) and initial reported symptoms related to a cervical spine disability in December  2000 (a six-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Significantly, the vast weight of the evidence, including medical findings and the Veteran's own complaints, shows that the Veteran's neck symptoms began in 2000, after a neck injury at work.

The Board notes that private medical records show that the Veteran sought treatment for a low back disability during service from 1992 to 1993.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the cervical spine.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with private physicians after service in December 2000, he did not report the onset of cervical spine symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Rather, he consistently reported that these symptoms began after a work-related injury in 2000.  See private medical records dated from 2000 to 2002.

A January 2006 VA neurosurgery note reflects that the Veteran reported that he had no neck problems of any significance until he was struck in the back of the neck by a fully loaded medical supply cabinet in 2000.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran has made conflicting statements about continuous post-service symptoms.  Specifically, although he has reported such symptoms to the RO and on VA examinations for compensation purposes during the pendency of this appeal, in contrast, when he has sought medical treatment for a neck disability, he has fluctuated between attributing his cervical spine symptoms to service and to an on-the-job neck injury in 2000.  Because of the inconsistency of the Veteran's statements, such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his statements made for treatment purposes which are consistent with other objective evidence of record.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

The Board acknowledges the Veteran's own contentions with regard to his belief that his current cervical spine disability is etiologically related to his military service.  As a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the clinical etiology of a medical disorder.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, 492 F. 3d at 1372. 

The Board finds that the Veteran is competent to present statements regarding the details of his service and his recollections concerning his symptoms.  However, the Veteran is not competent to establish a specialized medical determination such as the specific etiology of his current degenerative joint disease and degenerative disc disease of the cervical spine first diagnosed in 2000. 

Although a private physician opined in December 2002 that the Veteran had degenerative changes of the cervical spine that was chronically progressive over the years, and that the Veteran had a history of being physically active both before and after service, she did not specifically relate any current cervical spine disability to incidents in service.

As discussed above, the Veteran was provided with a VA examination in July 2005 in which the examiner provided a medical opinion to the effect that it was less likely as not that any current cervical condition is caused by or a result of military service.  This medical report is of high probative value.  In the July 2005 examination, the examiner had the benefit of reviewing the Veteran's claims file and thus had knowledge of a longitudinal review of the case.  In addition, the examiner had the benefit of the Veteran's current reported history and complaints in conjunction with medical findings on examination.  When providing a nexus opinion, the examiner discussed the various pieces of evidence and contentions.  Moreover, rationale was provided with the nexus conclusions.  All told, this report constitutes highly probative evidence.  The VA examiner concluded that there is no relationship between the current cervical spine degenerative disc disease and degenerative joint disease.  Moreover, there is no evidence of these disabilities in service or within the first post-service year, and no credible evidence of continuity of cervical spine/neck symptoms since service. 

Thus, in the absence of competent medical evidence linking his current cervical spine degenerative joint disease and degenerative disc disease to service, there is no basis on which service connection can be established. 

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's cervical spine degenerative joint disease and degenerative disc disease is not attributable to his military service.  Even considering the Veteran's lay testimony with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection. 

In sum, the Board finds that the preponderance of the evidence indicates that a chronic cervical spine disability (cervical spine degenerative joint disease and degenerative disc disease) was not shown in service or for years thereafter, and the current cervical spine degenerative joint disease and degenerative disc disease has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for a chronic cervical spine disability (cervical spine degenerative joint disease and degenerative disc disease), the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 

2.  Acquired Psychiatric Disorder 

Service treatment records are negative for complaints, treatment or diagnosis of a psychiatric disorder.

Service treatment records reflect that in July 1988 the Veteran was enrolled in a five-session anger management program in the mental health clinic.  A record of attendance reflects that he did not keep any of his appointments and was dropped from the group after the third missed session.  In August 1988, he said he was interested in the group and would attend.  He missed the first session, but attended the rest of the program.  In September 1988 he reported that he was angry at his girlfriend and felt it was related to his job and an overbearing supervisor.  In October 1988, at the conclusion of the program, the Veteran reported that he had made good progress in managing his anger.  On objective examination, his mental status was within normal limits, and he was euthymic.  He had no suicidal or homicidal threats.  The diagnostic assessment was good progress, and the case was closed.  A psychiatric disorder was never diagnosed in conjunction with the anger management program.

On medical examination in January 1993, the Veteran's psychiatric system was listed as normal.  In a January 1993 report of medical history, the Veteran denied a history of depression or excessive worry, and denied nervous trouble of any sort.

In his original claim received in October 1994, the Veteran did not claim service connection for a psychiatric disorder.  In December 1994, he submitted a letter dated in December 1994 from a private psychologist, C.P., Ph.D., who stated that he saw the Veteran in August and September 1994, for complaints of stress-related symptoms, especially increased irritability.  He indicated that the Veteran responded well to treatment and reported that he was more relaxed and less stressed.  A psychiatric disorder was not diagnosed.  The Veteran did not submit any contentions with this letter.

He was scheduled for a VA general medical examination in 1995, but failed to report for such examination apparently due to car trouble.  See February 1996 memorandum from his representative.  A VA general medical examination was conducted in October 1996.  There were no psychiatric complaints and a psychiatric disorder was not diagnosed.

On VA examination in March 2004, the examiner stated that the claims file was reviewed.  The Veteran reported that during service, he requested anger management classes because he was experiencing anger related to racism on his base.  He reported that he saw Dr. P. because of health concerns, sadness due to his mother's health, and stress over separation from service and adjustment to civilian life.  He reported that the severity of his current symptoms was low.  An examination was conducted, and the examiner diagnosed mood disorder due to injuries and pain from an accident in 2000, with depressive features.  

The VA examiner noted that Dr. P. did not provide a psychiatric diagnosis in 1994.  The VA examiner opined that based on the Veteran's report, the probable diagnosis in 1994 was adjustment disorder with depressed mood.  He stated that the Veteran did experience current psychiatric disability with mild symptoms.  He opined that it was more likely than not that the Veteran's depressed mood was worsened by impairment due to chronic back pain.  He said that as he was not an orthopedic specialist, he was not able to say whether the current back pain was completely related to his accident in 2000, or was partly due to his service-connected back sprain condition.  He noted that the Veteran reported that his mood disorder began in 2000, following injury at work.  The Veteran said he experienced similar issues with his mood in 1994, but his symptoms then were even milder then than those he currently had, and were also due to problems with his mother, as well as adjustment to civilian life.

A November 2004 VA general mental health note reflects that the Veteran reported that he had a worsening mood in the past three weeks with increased depression and crying bouts.  The Veteran denied PTSD symptoms.  The examiner noted that the Veteran had no psychiatric history, and described worsening mood in the past three weeks due to several current and recent stressors, including conflict with his mother, disappointment during recent visit with his daughter, treatment by his employer (VA) after a work-related injury, legal issues, and medical physical problems and chronic pain since his on-the-job injury.  The diagnosis was major depressive disorder.  In an addendum, a staff psychiatrist agreed that the Veteran had major depressive disorder, untreated, of fairly recent onset, as well as situational stressors.  Subsequent VA outpatient treatment records reflect treatment for depression in 2005 and 2006 and show that he was diagnosed with a personality disorder during some mental health visits.

A May 2005 VA outpatient treatment record shows that the Veteran reported that he was treated with prejudice during service and had nightmares and startle reactions after his tours in South America.  The diagnosis was major depressive disorder single, mild, PTSD in remission.  In an addendum, a doctor indicated that the Veteran had a history of PTSD prior to military deployments who developed an episode of acute depression in 2004 and had responded very well to medication.  In August 2005 the Veteran stated that life was a roller coaster, and everything had gone wrong since he lost his job after a job-related injury.  The diagnostic impression was major depressive disorder.  A June 2006 VA outpatient treatment record shows that the Veteran was diagnosed with major depressive disorder, and the examiner noted that the Veteran felt well with a euthymic mood.

At an August 2006 Board hearing, the Veteran asserted that he experienced a lot of racist incidents during service in the 162nd Air National Guard.  He said he was treated very badly.  He testified that on one occasion, his boss hit him hard in the head with his clipboard, and on another occasion, someone ripped a phone out of the wall and threw it at him.  He also stated that he was called racial slurs by his superior officers.  He said that he requested psychiatric treatment in service because he felt depressed and angry about his situation, and received four months of treatment in 1980.  He said he had treatments off and on since then, from a private psychologist and from VA.  He said his current doctor told him he had depression from his medical conditions and unemployment.

At a private psychological evaluation performed for VA vocational rehabilitation purposes in March 2007, A.F.M., Ph.D., indicated Axis I diagnoses of pain disorder associated with both psychological factors and a general medical condition, chronic, and psychological factors (repression, denial, suppression) affecting physical condition (pain, sleep loss, weight loss, loss of strength).  The Axis II diagnosis was histrionic personality elements with schizoid tendencies.

At a September 2007 private psychological evaluation performed by J.R.K, Ph.D., for the SSA in September 2007, the examiner diagnosed depressive disorder not otherwise specified (NOS), and histrionic personality disorder NOS.  

There are no subsequent medical records reflecting treatment for a psychiatric disorder.  A February 2010 VA outpatient treatment record reflects that the Veteran was seen for degenerative disc disease, and it was noted that on psychiatric examination, he was oriented times three, with normal mood and affect.  The pertinent diagnosis was history of depression, stable, no suicidal ideation.

The claim for service connection for a psychiatric disorder was remanded by the Board in April 2010, primarily for a VA examination to determine the etiology of any current psychiatric disorder, specifically if it was related to service or was aggravated by his service-connected lumbar spine disability or other service-connected disabilities.  In accordance with the Board's remand, a psychiatric examination was conducted in July 2010.

At a July 2010 VA psychiatric examination, the examiner noted that the claims file was reviewed.  After a thorough examination, the examiner indicated that the Veteran's psychosocial functioning was within normal limits, he had a wide network of social support and several close relationships which he valued.  He had many interests and was satisfied with his social life.  His chronic pain was well-managed and the Veteran had adjusted well to his physical limitations secondary to his chronic pain.  His occupational functioning was intact from a psychological perspective; it was noted that he did not work due to his physical conditions.  The Veteran reported that he had depression in 2004 when he first retired, but he had picked up the pieces and moved on.  He said he felt sad at times about his mother's death, but denied any current symptomatology of any clinically significant anxiety.  The examiner noted that the Veteran's mother died in January 2009, and that the Veteran reported that he was still going through the grieving process but was doing well.  It was noted that the Veteran retired in 2004 due to a degenerative spine condition.  A psychiatric disorder was not diagnosed.  No Axis I or Axis II diagnoses were indicated. 

The examiner noted that the Veteran had multiple medical conditions and was experiencing bereavement.  After an examination, the examiner indicated that the Veteran does not meet the clinical criteria for any psychiatric diagnosis.  He was still grieving his mother's death but the grieving process was within normal limits and did not interfere with his psychosocial functioning.  Regarding the Veteran's chronic pain in his spine, there was no evidence that the chronic pain was interfering with any psychosocial aspect of his life.  He had exhibited sound psychological adjustment to the chronic pain, was enjoying numerous social activities and various personal interests.  His mood was positive and optimistic, his thoughts were future-oriented and realistic.

The Veteran has asserted that he incurred a psychiatric disorder either during his period of active service or as a result of his service-connected orthopedic disabilities.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.  However, here, the Veteran has not reported that he had consistent psychiatric symptoms ever since service; thus, continuity of psychiatric symptoms since service is neither shown nor alleged.  The Veteran's own statements, made during treatment, suggest that his depression, treated from 2004 to 2007, began after his on-the-job injuries in 2000 and 2001.

Ultimately this claim for service connection for a psychiatric disorder fails because there is no medical evidence the Veteran currently has a psychiatric disorder.  In other words, he has not proven the most essential element of his claim, that is, establish he has current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability means a disability shown by competent medical evidence to exist). 

The Board makes this determination based on a review of extensive VA and private treatment records dated since the Veteran's separation from service in 1994.  Service treatment records are entirely negative for a diagnosis of a psychiatric disorder.  Although he sought and received anger management group therapy in service, on objective examination at the end of these sessions, his mental status was within normal limits, and he was euthymic.  As noted, a psychiatric disorder was not diagnosed.  He did not report psychiatric symptoms on examination in January 1993.  After service, in 1994, he was seen for stress-related symptoms, but a psychiatric disorder was not diagnosed.  The Veteran did not complain of any psychiatric symptoms on VA examination in 1996.  Medical records are negative for a diagnosis of a psychiatric disorder until 2004, many years after his claim was filed in October 1994.  On VA examination in 2004, the examiner related the current depressed mood to injuries and pain from an accident in 2000.  In 2004, he was diagnosed with major depressive disorder, untreated, of fairly recent onset, as well as situational stressors.  By his own report, his symptoms had begun recently.  He was treated for depression, which some doctors related to his current medical condition, specifically neck and back disabilities, some of which were due to injuries at work in 2000 and 2001.  In May 2005, a VA doctor diagnosed an episode of acute depression in 2004 that had responded well to medication.  Depression was again diagnosed in 2007, as well as a personality disorder.  

There is no evidence of treatment or diagnosis of a psychiatric disorder since 2007, and the most recent VA examination in July 2010 found that he does not have a current psychiatric disorder.  The medical evidence is thus devoid of a diagnosis of a psychiatric disorder prior to 2004, and the psychiatric disorder (depression) diagnosed and treated from 2004 to 2007 has not been shown to be chronic, particularly in light of the July 2010 VA examination report, which the Board finds is both competent and highly probative, as the examiner conducted a thorough examination and reviewed the Veteran's claims file and medical records, and provided rationale for the medical opinion.

The Board finds that there is no medical evidence of a psychiatric disorder in service, and no medical evidence demonstrating that the Veteran has any current psychiatric disorder.  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the U.S. Court of Appeals for the Federal Circuit observed that 38 U.S.C.A. § 1131 , as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  In this case, for the reasons discussed above, the most probative evidence establishes that the Veteran does not meet the criteria for a diagnosis of any psychiatric disorder in accordance with DSM-IV.  To the extent the Veteran argues that he has depression, PTSD, or any other current psychiatric disorder, such opinion is clearly a matter for an individual with medical knowledge and expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis). 

As noted above, some of the records reflect a diagnosis of a personality disorder.  However, service connection may not be established for a personality disorder, as personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Although the Veteran has contended that he has a current psychiatric disorder that is related to service or a service-connected disability, service connection for a psychiatric disorder is not warranted in the absence of proof of a current disability. 

There is no medical evidence demonstrating that the Veteran has a current psychiatric disorder that is related to service, and there is no evidence of a psychosis within the first post-service year.  As to the suggestion in some of the medical records that the Veteran's depression may have been aggravated by a service-connected back disability, for the reasons discussed below, the Board finds that service connection on a secondary basis is also not warranted.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, even assuming that the Veteran had a current psychiatric disorder at one time during the course of this appeal, pursuant to McClain, the Board finds that it is clear that permanent or chronic aggravation of a psychiatric disorder by a service-connected disability has not been shown, as the Veteran has no current psychiatric disorder.

Finally, the Board notes that the record on appeal contains no indication that the Veteran has a current psychiatric disability that is causally related to his active service or any incident therein.  

For the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, including PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Higher Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59. 

1.  Service-Connected Low Back Disability  

The Veteran contends that his service-connected low back disability is more disabling than currently evaluated.

Initially, the Board notes that the RO has granted service connection for two separate disabilities of the low back:  osteomyelitis of the lumbar spine with septic arthritis, rated 0 percent disabling under Diagnostic Code 5000, and low back strain, rated 20 percent disabling under Diagnostic Codes 5292 and 5295.

Governing law provides that the evaluation of the same manifestation under different diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  As will be discussed below, the Board finds that Diagnostic Code 5000 is inapplicable, as the Veteran has not had acute, subacute, or chronic osteomyelitis throughout the rating period on appeal.

Diagnostic Code 5000 pertains to acute, subacute, or chronic osteomyelitis. Osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms warrants a 100 percent rating.  A 60 percent rating is assigned with frequent episodes of osteomyelitis with constitutional symptoms.  A 30 percent rating is assigned for osteomyelitis with definitive involucrum or sequestrum, with or without discharging sinus.  A 20 percent rating is assigned for osteomyelitis with discharging sinus or other evidence of active infection within the past 5 years.  A 10 percent rating is assigned for inactive osteomyelitis, following repeated episodes, without evidence of active infection in past 5 years.  38 C.F.R. § 4.71a , Diagnostic Code 5000 (2011).

Note (1) to Diagnostic Code 5000 directs that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone.  Id.

Note (2) to Diagnostic Code 5000 directs that the 20 percent rating on the basis of activity within the past 5 years is not assignable following the initial infection of active osteomyelitis with no subsequent reactivation.  The prerequisite for this historical rating is an established recurrent osteomyelitis.  To qualify for the 10 percent rating, 2 or more episodes following the initial infection are required.  This 20 percent rating or the 10 percent rating, when applicable, will be assigned once only to cover disability at all sites of previously active infection with a future ending date in the case of the 20 percent rating.  Id.

Service treatment records reflect that from August to September 1990, the Veteran was treated for a paraspinal abscess and vertebral osteomyelitis, and received intravenous antibiotics for several weeks.  The abscess was drained and there was no recurrence.  Computed tomography scans during service revealed complete resolution of the abscess.  A September 1990 CT scan of the lumbar spine showed septic-appearing arthritis of the right L5-S1 facet with cellulitis, and no evidence of a residual paraspinus abscess.  An October 1990 CT scan of the lumbar spine showed stable septic-appearing arthritis with associated cellulitis of the right L5-S1 facet joint.  A November 1990 internal medicine note reflects that the Veteran complained of intermittent low back pain; the diagnostic assessment was status post paraspinal abscess with L5-S1 osteomyelitis, doing well.  The examiner noted that an examination was normal.  On orthopedic consultation in December 1990, the examiner indicated that the Veteran was doing well.  On orthopedic consultation in August 1991, the diagnostic impression was old lumbosacral abscess.

Service treatment records also reflect treatment for low back strain.  On orthopedic examination in July 1993, the Veteran had recurrent low back pain, with no neurological symptoms and good range of motion of the spine.  An X-ray study was negative.  In August 1993, he was treated for mechanical low back pain.

A July 1993 private medical record from Dr. R. reflects that the Veteran complained of right-sided back pain.  On examination, there was full range of motion without discomfort.  There was no tenderness over the spine.  There was minimal tenderness over the paraspinous muscles on the right, and no pain with straight-leg raises.  The diagnostic assessment was paraspinous muscle spasm, probably secondary to lumbosacral strain.

On VA general medical examination in October 1996, the examiner indicated that the back was really quite rigid and flexed without any curvature in the lumbar area when he went forward to 70 degrees, and he was able to extend to 15 degrees.  Left lateral bending was to 30 degrees, and right lateral bending was to 20 degrees.  Left and right rotation was to 20 degrees.  Straight-leg raising was to 45 degrees in both legs with a negative Lasegue's test.  There was no sciatic tenderness on either side and no sensory loss.  The diagnostic impression was status post lumbosacral strain at one time and a perispinal abscess another time with residual rigidity of the back and limitation of motion, but without recurrence of the abscess.  An X-ray study of the lumbosacral spine showed hypertrophic sclerotic changes of the right L5-S1 facet joint, and possible pars interarticular defect at the right posterior element of L5.

On VA examination on March 18, 2004, the Veteran complained of daily low back pain, with no radiating lower extremity pain or paresthesias.  He said he had flare-ups four times per week in which he could not move for three to four hours.  He said he had no incapacitating episodes in the past year.  On examination, gait was normal, there was no tenderness to palpation, no muscle spasm, no complaints of pain on midline percussion, deep tendon reflexes were 1-2/4 bilaterally, seated straight leg raising on the right at 90 degrees complained of pulling in the low back, negative on the left.  Manual muscle strength testing on the left was 5/5, on the right quadriceps was 4/5 give-way weakness, gastrocnemius strength was 5/5.  The pelvis was level.  Sensory testing was normal in the thighs, legs, and ankles bilaterally.  Range of motion of the thoracic lumbar spine was as follows:  flexion to 65 degrees, extension to 10 degrees, side bending right and left to 25 degrees, rotation to 20 degrees on the right and to 25 degrees on the left.  He complained of pain at the terminal degrees.  The diagnosis was lumbar spine status post prior osteomyelitis with facet degenerative joint disease at L5-S1 on the right.  Functional impairment, based on pain and motion, was moderate.  There was minor weakness, and no fatigability or incoordination.  Follow-up X-ray study showed degenerative disc disease and degenerative joint disease of the lumbar spine.

On VA orthopedic examination in July 2005, the examiner noted that the claims file had been reviewed.  The Veteran reported that he used a back brace, but had not brought it to the examination.  He complained of significant daily low back stiffness and pain radiating to the lower extremities.  He said he had radiation since 1990.  The examiner noted that this conflicted with the Veteran's reported history in March 2004.  On examination, gait was normal.  There was tenderness, left greater than right, of the perithoracic and paralumbar muscles, and no muscle spasm.  He complained of pain in the lower portion of the thoracic spine in the midline, plus lumbar.  The pelvis was level.  Muscle strength was 4/5 at the quadriceps, give-way, complaining of low back pain, gastrocnemius was 5/5.  Deep tendon reflexes were 2/4.  Sensation of the lower extremities was normal to light touch.  Seated straight-leg raising was negative on the left and on the right was positive at 75 degrees, when he complained of some discomfort of the posterior thigh.  Range of motion of the thoracic lower back was as follows:  flexion to 80 degrees, extension to 20 degrees, side-bending to 20 degrees bilaterally, left rotation to 30 degrees and right rotation to 40 degrees.  He complained of pain at the terminal degrees, and there was no change with repeat flexion.  The diagnosis was lumbar spine degenerative joint disease, right facet L5-S1 and mild epidural fibrosis on the left at L4-5.  The examiner indicated that if the Veteran had any actual osteomyelitis it had resolved without further impairment.  Functional impairment was slight plus to moderate, with no fatigability or incoordination, mild give-way weakness due to complaint of pain.  The major functional impact was the pain.

VA outpatient treatment records dated in 2005 and 2006 reflect treatment, including at the pain clinic, for low back, neck and shoulder pain.  An April 2007 X-ray study of the lumbar spine showed mild to moderate disc disease with severe posterior facet arthritis which could cause spinal stenosis.  An April 2007 MRI scan of the lumbar spine showed severe right L5-S1 degenerative facet arthropathy with mild narrowing of the right neural foramen.

On April 2, 2007, the Veteran was seen for low back pain with shooting pain down both legs since he sneezed a few days ago.  He also reported lower extremity weakness.  On examination, he had an antalgic gait, walked very slowly with a stooped posture, barely lifted his feet, and was unable to dorsiflex against resistance.  He had minimal movement without resistance.  Deep tendon reflexes were 2+ bilaterally at the patellae, and absent bilaterally at the ankles.  The diagnostic assessment was acute on chronic low back pain.  A June 2007 VA neurosurgery note reflects that the Veteran had daily low back pain, he used a cane, walked with an antalgic gait, and had left and right leg pain radiating down to the calves.  He noted that his lumbar MRI scan showed a good deal of arthritis and a bulging disc at L5-S1.  In 2007 he received trigger point injections which improved his symptoms.

A February 2010 VA outpatient treatment record reflects ongoing treatment for degenerative disc disease of the lumbar spine.  On neurological examination, the Veteran had normal patellar reflexes and absent ankle reflexes.  The pertinent diagnosis was lumbar degenerative disc disease.

A review of the evidence of record reflects that the Veteran had a single episode of osteomyelitis of the lumbosacral spine that was treated and resolved in 1990, during service, and he has resulting arthritis.  As his single incident of prior osteomyelitis has been resolved since 1990, the medical evidence demonstrates that the Veteran does not have recurrent, chronic, acute or subacute osteomyelitis.  However, arthritis of the lumbosacral vertebrae was demonstrated in service, and has been chronic since that time.  The RO has in fact characterized this service-connected disability as osteomyelitis of the lumbar spine with septic arthritis.  As osteomyelitis is not recurrent or chronic, the Board finds that this disability is more appropriately evaluated under the Diagnostic Codes pertaining to arthritis and the spine, instead of the rating criteria pertaining to osteomyelitis, as these rating criteria are inapplicable.  See Note (2) to Diagnostic Code 5000.

The Board notes that the criteria for evaluating spine disabilities were revised during the course of the claim.  The regulations for evaluating intervertebral disc syndrome (IVDS) were amended on September 23, 2002, and the criteria for rating all spine disabilities were amended September 26, 2003.  Either the old or new rating criteria may apply, whichever are most favorable to the veteran, although the new rating criteria are only applicable since their effective date.  38 U.S.C.A. § 5110(g) (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000). 

The RO addressed both sets of amendments in its September 1995 statement of the case and in subsequent supplemental statements of the case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94   (1993). 

The old criteria, in effect prior to September 23, 2002, provided that intervertebral disc syndrome is rated 10 percent when mild.  It is rated 20 percent when moderate, with recurring attacks.  It is rated 40 percent rating when severe, with recurring attacks and intermittent relief.  A 60 percent rating requires pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Under the revised criteria of Code 5293, effective September 23, 2002, and Code 5243, effective September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  When rating based on incapacitating episodes, a 10 percent rating is assigned when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See note at "diseases of the peripheral nerves" in 38 C.F.R. § 4.124a.  With regard to sciatic nerve paralysis, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating requires moderate incomplete paralysis; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is given for complete paralysis, when there is complete paralysis the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. 

Under the old criteria, in effect prior to September 26, 2003, limitation of motion of the lumbar spine is rated 20 percent when moderate and 40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292. 

Under the old rating criteria, in effect prior to September 26, 2003, lumbosacral strain is rated 10 percent when there is characteristic pain on motion.  It is rated 20 percent when there is muscle spasm on extreme forward flexion, and unilateral loss of lateral spine motion in the standing position.  It is rated 40 percent when severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 40 percent rating is the maximum available under this code. 

Under the new rating criteria, effective September 26, 2003, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2011).

Considering all the evidence, the Board finds that during the period prior to March 18, 2004, a rating higher than 20 percent is not warranted under any of the applicable rating criteria, either new or old.  The Board notes that during this period, there was no medical evidence of degenerative disc disease or intervertebral disc syndrome, and thus Diagnostic Codes 5293 and 5243 are not for application during this period.  A rating higher than 20 percent is not warranted during this period, as the evidence did not show severe limitation of motion of the lumbar spine (old Diagnostic Code 5292) or favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less (new Diagnostic Code 5242), or listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion (old Diagnostic Code 5295).

After comparing the criteria of the old diagnostic codes to the evidence, and after comparing the criteria of the new diagnostic codes to the evidence, the Board finds that rating the Veteran's low back disability under the old version of Diagnostic Code 5293 would be to his advantage and provide him with a higher evaluation of 40 percent during the period from March 18, 2004.  With regard to the new criteria, the Veteran does not have the required duration of yearly incapacitating episodes for a higher rating, and separate ratings under orthopedic and neurological codes would not result in a combined rating higher than what could be assigned under the old version of Code 5293.  Thus the Board will use the old version of Code 5293 in the present case. 

The medical evidence includes multiple private medical records, VA examinations and VA outpatient treatment records from 1993 to 2010.  The medical records since March 18, 2004 depict a more serious condition, with episodic low back pain and neurological symptoms of disc disease.  The veteran has been frequently seen for low back pain which at times radiates down his legs.  Muscle spasm has often been found.  He has received epidural steroid injections for pain control.  At times there have been findings of sciatica and diminished or absent reflexes.  A rating in excess of 40 percent is not warranted, however.  Prior to April 2, 2007, the Veteran's clinical findings were not pronounced, but they appear during the recurring exacerbations of low back disc disease.  While the Veteran maintained that he had only intermittent relief of radiating low back pain, and the frequency of treatment he had received supported his assertion, probative evidence of persistent symptoms of characteristic pain, demonstrable muscle spasm, an absent ankle jerk, etc., were not present before April 2, 2007. 

The old version of Code 5293 also takes into consideration limitation of motion, including limited motion due to pain, and the Board has taken into account the varying degrees of limited motion and findings of pain shown in the records.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-97. 

Considering all the evidence, the Board finds that during the period from March 18, 2004 to April 2, 2007, the Veteran's low back degenerative disc disease and degenerative joint disease produced impairment equivalent to severe intervertebral disc disease with recurring attacks and intermittent relief.  This satisfies the criteria for a higher rating of 40 percent under the old version of Diagnostic Code 5293.  During this period, the evidence does not show pronounced and persistent symptoms as required for an even higher rating of 60 percent under this code.  Thus a higher rating of 40 percent but no greater will be assigned for the service-connected low back disability, during the period March 18, 2004 to April 2, 2007, under Diagnostic Code 5293 (2002).

Considering all the evidence, the Board finds that during the period from April 2, 2007, the Veteran's low back degenerative disc disease and degenerative joint disease produces impairment equivalent to pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, and thus a 60 percent rating is warranted from this date.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

This is an initial rating case on the granting of service connection, and thus different percentage ratings may be assigned for different periods of time, since the effective date of service connection, based on the facts found (i.e., "staged ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has assigned staged ratings in this case.  The Board has considered the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), in making this decision. 

2.  Entitlement to an initial compensable disability evaluation for service-connected residuals of fracture of the left (minor) ring finger. 

Service treatment records show that the Veteran suffered a fracture of the base of the middle phalanx of the left ring finger in October 1983.  

The RO has rated the Veteran's service-connected residuals of fracture of the left fourth finger as noncompensable under Diagnostic Code 5227.

Under Diagnostic Code 5230, a noncompensable rating is warranted for any limitation of motion of the ring or little finger on the major or minor hand.  Id. There is no higher disability evaluation available under Diagnostic Code 5230.  Id. 

Under Diagnostic Code 5227, a noncompensable rating is warranted for unfavorable or favorable ankylosis of the ring or little finger on the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  There is no higher disability evaluation available under Diagnostic Code 5227.  Id.  When evaluating ankylosis of the little finger, the Board may consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the Veteran's hand.  Id., at Note. 

As discussed below, the Veteran's disability is evaluated as noncompensable regardless of whether it is evaluated as limitation of motion or ankylosis, and he is still able to move his left fourth finger.  Therefore, the Board finds that Diagnostic Code 5230 is more appropriate than the RO's selection of Diagnostic Code 5227. See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence). 

A compensable rating for a fourth finger disability requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Under Diagnostic Code 5156, amputation of the ring finger, a 10 percent evaluation is warranted for amputation of the ring finger on the major or minor hand, without metacarpal resection, at the PIP joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5155.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5155, at Note.  In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a , Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and PIP joints either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and PIP joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Id at Note (3)(ii).  Note (3)(iii) indicates that if only the metacarpophalangeal or PIP joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  Id., at Note (3)(iii). 

There is no post-service medical evidence of treatment for a left ring finger disability.

On VA examination in March 2004, the Veteran reported that his left small finger was malformed.  It appears that the examiner examined the left 5th finger instead of the left 4th (ring) finger.  On VA orthopedic examination in July 2005, the examiner noted that the claims file had been reviewed.  The Veteran reported that he had no symptoms related to the left ring finger at all.  It appears that the examiner again examined the left 5th finger instead of the left 4th (ring) finger.  On examination of the left small finger, there was an old healed fracture of the proximal phalanx.  

At his August 2006 hearing, the Veteran testified that he had loss of motion and pain of the left fourth finger, and that it hurt to grip.

This case was previously remanded in order to obtain a VA examination of the left ring finger.  This VA examination was conducted in July 2010.  On examination, the examiner noted that the claims file was reviewed.  The Veteran reported that he was retired due to disabilities of the cervical and lumbar spine.  He reported that he fractured his left pinky finger with deformity in 1980, and his ring finger during service, without deformity.  On examination of the left ring finger, range of motion of the MCP was 0 to 90 degrees, the PIP was 0 to 100 degrees, and the DIP was 0 to 75 degrees.  The gap between the tip of the ring finger and the proximal transverse crease of the palm was 0 degrees.  There was no gap when touching the thumb to the ring finger.  Pain on motion was only noted in the little finger, not in the ring finger.  There was no additional limitation following repetitive motion.  With respect to strength and dexterity testing, the examiner noted that this was not applicable as it was due to cervical radiculopathy of the left upper extremity.  An X-ray study of the left hand was normal.  The examiner noted that treatment records did not reflect treatment for the ring finger.  The diagnostic impression was fractures of the left little and ring fingers with residual loss of motion and pain in the little finger only.

The evidence of record shows that the Veteran does not have any ankylosis of the left fourth finger.  Thus, his disability may not be rated as an amputation.  38 C.F.R. § 4.71, Note (3)(iii) preceding DC 5216.  Thus, he is not entitled to a compensable evaluation under Diagnostic Codes 5155, 5227 or 5230.  38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227, 5230.  Further, there is no evidence to show that the Veteran has limitation of motion of other digits due to his left fourth finger disability, or that it interferes with the overall function of his hand.  Therefore, an additional evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5227 at Note. 

The Board has considered whether an increased disability rating is warranted for his left fourth finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable evaluation for his left fourth finger disability under either Diagnostic Code 5230 or 5227.  This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40  and § 4.45 are not for consideration. 

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b). 

3.  Extraschedular Considerations

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to VA regulation, an extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

Here, though, with respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the low back and finger disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back and finger disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describe and contemplate his disability level and symptomatology.  See also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

Service connection for a cervical spine disability is denied. 

Service connection for an acquired psychiatric disorder is denied. 

Prior to March 18, 2004, entitlement to an initial evaluation in excess of 20 percent for a low back disability is denied.

A higher rating of 40 percent for a low back disability is granted, effective from March 18, 2004 to April 2, 2007, subject to governing criteria applicable to the payment of monetary benefits.

A higher rating of 60 percent for a low back disability is granted, effective from April 2, 2007, subject to governing criteria applicable to the payment of monetary benefits.

A higher (compensable) rating for the service-connected residuals of fracture of the left fourth (ring) finger is denied.


REMAND

The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2011).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required. Specifically, the RO must provide appropriate notice and adjudicate the claim. 

VA may not reject the Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  A VA examination should be performed to ascertain the effect of the service-connected disabilities on the Veteran's ability to work. 

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice obligations are satisfied concerning the claim for a TDIU rating, and after obtaining the VA medical opinion discussed in paragraph 3, below, adjudicate such claim. 

2.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers who have treated him for any service-connected disability since April 2010.  After securing any necessary releases, obtain any pertinent records which are not duplicates of those in the claims file.  

3.  Then, schedule the Veteran for a VA medical examination to address the effects of his service-connected disabilities on his capacity to obtain and hold employment.  The examiner must be provided with the Veteran's claims file for review. 

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should explain the reasons for the conclusions reached. 

4.  Then, in light of any additional evidence, determine whether the Veteran is entitled to a TDIU rating.  If this claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


